Citation Nr: 1129567	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  10-13 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center in Denver, Colorado


THE ISSUE

Entitlement to eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits for the Veteran's spouse.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to April 1977.  The appellant is his spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 decision of the Department of Veterans' Affairs (VA) Health Administration Center (HAC) in Denver, Colorado.  In that decision, the HAC denied entitlement to eligibility for CHAMPVA benefits for the Veteran's spouse.

In her March 2010 substantive appeal (VA Form 9), the appellant requested a Board hearing before a Veterans Law Judge by videoconference at the RO.  The appellant's videoconference hearing was scheduled for a date in December 2010, but she failed to appear for this hearing.  To the Board's knowledge, she has offered no explanation as to why she failed to appear for the scheduled hearing. Accordingly, the Board will proceed to a decision on this appeal as if the appellant's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

A review of the claims file indicates that David Mandell, Attorney at Law, has submitted documents on behalf of the appellant and a signed power of attorney appointing him as the appellant's representative (VA Form 21-22a) dated in December 2009 has also been submitted.  However, the attorney is not accredited as a representative by VA's Office of General Counsel and the appellant was notified of this fact in a June 2011 letter.  Under VA regulation, agents and attorneys who commence representation on or after June 23, 2008 must file an application for accreditation with VA's Office of General Counsel (OGC).  38 C.F.R. § 14.629 (2010).

A non-accredited attorney may, however, act on a one time basis in a single claim if a statement is signed by the attorney and the claimant that no compensation will be charged or paid for the services.  38 C.F.R. § 14.630 (2010).  An "Agreement to Provide Legal Services" form dated in December 2009 reflects that the appellant agreed to pay certain fees for representation by David Mandell.  Therefore, this exception is not applicable in this case.  The June 2011 letter notified the appellant of her right to representation, requested that she clarify her choice of representation, and notified her that if a response was not received within 30 days her appeal would be adjudicated with the assumption that she wished to represent herself.  The appellant did not respond to the June 2011 letter.  The Board therefore must conclude that the appellant is not represented.


FINDINGS OF FACT

1.  The Veteran has been adjudicated by VA as having a permanent and total service-connected disability and is in retired status.

2.  The appellant is eligible for the TRICARE Program.


CONCLUSION OF LAW

The criteria for eligibility for CHAMPVA benefits for the appellant have not been met.  38 U.S.C.A. § 1781 (West 2002 & Supp. 2010); 38 C.F.R. § 17.271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to eligibility for CHAMPVA benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

Analysis

CHAMPVA benefits are awarded to survivors and dependants of certain veterans pursuant to 38 U.S.C.A. § 1781.  The pertinent provisions are as follows:

(a) The Secretary is authorized to provide medical care, in accordance with the provisions of subsection (b) of this section, for -

(1) The spouse or child of a veteran who has been adjudicated by VA as having a permanent and total service-connected disability; or

(2) The surviving spouse or child of a veteran who (A) died as a result of an adjudicated service- connected disability; or (B) who at the time of death had a total disability, permanent in nature, resulting from a service-connected disability; or

(3) The surviving spouse or child of a person who died on active military service and in the line of duty and not due to such person's own misconduct who are not otherwise eligible for medical care under chapter 55 of title 10 CHAMPUS/TRICARE.  38 U.S.C.A. § 1781; 38 C.F.R. § 17.271.

(d)(1)(A) An individual otherwise eligible for medical care under this section who is also entitled to hospital insurance benefits under Part A of the Medicare program is eligible for medical care under this section only if the individual is also enrolled in the supplementary medical insurance program under part B of the medical program.

(B) The limitation in subparagraph (A) does not apply to an individual who-

(i) has attained 65 years of age as of the date of the enactment of the Veterans' Survivor Benefits Improvements Act of 2001; and

(ii) is not enrolled in the supplementary medical insurance program under part B of the Medicare program as of that date.
38 U.S.C.A. § 1781.

Further, 38 C.F.R. § 17.271 provides:

(a) General entitlement.  The following persons are eligible for CHAMPVA benefits provided that they are not eligible under Title 10 for the TRICARE Program or Part A of Title XVIII of the Social Security Act (Medicare) except as provided in paragraph (b) of this section.

(1) The spouse or child of a veteran who has been adjudicated by VA as having a permanent and total service-connected disability;

(2) The surviving spouse or child of a veteran who died as a result of an adjudicated service- connected condition(s); or who at the time of death was adjudicated permanently and totally disabled from a service- connected condition(s);

(3) The surviving spouse or child of a person who died on active military service and in the line of duty and not due to such person's own misconduct; and

(4) An eligible child who is pursuing a full-time course of instruction approved under 38 U.S.C. Chapter 36, and who incurs a disabling illness or injury while pursuing such course (between terms, semesters or quarters; or during a vacation or holiday period) that is not the result of his or her own willful misconduct and that results in the inability to continue or resume the chosen program of education must remain eligible for medical care until:

(i) The end of the six-month period beginning on the date the disability is removed; or

(ii) The end of the two-year period beginning on the date of the onset of the disability; or (iii) The twenty-third birthday of the child, whichever occurs first.

(b) CHAMPVA and Medicare entitlement.

(1) Individuals under age 65 who are entitled to Medicare Part A and enrolled in Medicare Part B, retain CHAMPVA eligibility as secondary payer to Medicare Parts A and B, Medicare supplemental insurance plans, and Medicare HMO plans.

(2) Individuals age 65 or older, and not entitled to Medicare Part A, retain CHAMPVA eligibility.

Note to paragraph (b)(2): If the person is not eligible for Part A of Medicare, a Social Security Administration "Notice of Disallowance"' certifying that fact must be submitted. Additionally, if the individual is entitled to only Part B of Medicare, but not Part A, or Part A through the Premium HI provisions, a copy of the individual's Medicare card or other official documentation noting this must be provided.

(3) Individuals age 65 on or after June 5, 2001, who are entitled to Medicare Part A and enrolled in Medicare Part B, are eligible for CHAMPVA as secondary payer to Medicare Parts A and B, Medicare supplemental insurance plans, and Medicare HMO plans for services received on or after October 1, 2001.

(4) Individuals age 65 or older prior to June 5, 2001, who are entitled to Medicare Part A and who have not purchased Medicare Part B, are eligible for CHAMPVA as secondary payer to Medicare Part A and any other health insurance for services received on or after October 1, 2001.

(5) Individuals age 65 or older prior to June 5, 2001, who are entitled to Medicare Part A and who have purchased Medicare Part B must continue to carry Part B to retain CHAMPVA eligibility as secondary payer for services received on or after October 1, 2001.
38 C.F.R. § 17.271.

An August 2009 letter from VA reflects that the Veteran has been adjudicated as having a permanent and total service-connected disability.  However, the evidence of record also reflects that the appellant is eligible for benefits under the TRICARE program.  As basic eligibility for CHAMPVA benefits requires that the person is not eligible under Title 10 for the TRICARE program, eligibility for CHAMPVA benefits for the appellant is prohibited regardless of whether any other eligibility requirements have been met.  38 C.F.R. § 17.271(a).  There are no exceptions to this general rule and the exceptions under 38 C.F.R. § 17.271(b) apply only to individuals who are ineligible for CHAMPVA benefits due solely to the fact that they are eligible for Medicare Part A benefits.

The legal criteria in this case are clear and the pertinent facts are not in dispute.  The appellant is eligible for benefits under the TRICARE program.  Unfortunately, the Board has no authority to create exceptions, or to overturn or to disregard this very specific limitation on eligibility for CHAMPVA benefits.  38 U.S.C.A. § 7104(a) (West 2002); see Harvey, 6 Vet. App. at 423 (payments of money from the Federal Treasury are limited to those authorized by statute).  In Harvey, the United States Court of Appeals for Veterans Claims pointed out that it is a federal crime, punishable by fine and imprisonment, for any Government officer or employee to knowingly spend money in excess of that appropriated by Congress.  Id. at 424, citing OPM v. Richmond, 496 U.S. 414, 430, 110 S.Ct. 2465, 2474 (1990).

Where, as here, the law and not the evidence is dispositive, the appellant's claim for eligibility for CHAMPVA benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to eligibility for CHAMPVA benefits for the Veteran's spouse is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


